                              Case 2:20-cv-11797-MWF-MAA Document 127 Filed 02/12/21 Page 1 of 3 Page ID #:2053



                                         1 JAYME C. LONG (SBN 202867)
                                           jayme.long@dentons.com
                                         2 SAMANTHA FAHR (SBN 299409)
                                           samantha.fahr@dentons.com
                                         3 EMMA MORALYAN (SBN 311511)
                                           emma.moralyan@dentons.com
                                         4 DENTONS US LLP
                                           601 South Figueroa Street, Suite 2500
                                         5 Los Angeles, California 90017-5704
                                           Tel: (213) 623-9300 / Fax: (213) 623-9924
                                         6
                                           Attorneys for Defendant
                                         7 3M COMPANY
                                         8
                                                                      UNITED STATES DISTRICT COURT
                                         9
                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 JANET E. CARPENTER, individually            Case No. 2:20-cv-11797-MWF (MAAx)
                                           and as successor-in-interest to
         DENTONS US LLP




                                        12 John S. Carpenter, Deceased,                Removed from the Los Angeles County
            (213) 623-9300




                                           BRIAN H. CARPENTER,                         Superior Court, Case No. 20STCV42830;
                                        13 MICHAEL S. CARPENTER,                       Consolidated with CV-20-11810-MWF
                                           TERI D. CARPENTER and
                                        14 TANYA D. HARDIN,
                                                                                       JOINT NOTICE OF DEFENDANT 3M
                                        15                   Plaintiffs,               COMPANY’S PARTIAL
                                        16                                             RESOLUTION OF THIS MATTER
                                                     v.
                                        17 3M COMPANY, et al.,                         Magistrate Judge: Hon. Maria A. Audero
                                        18                                             Judge:        Hon. Michael W. Fitzgerald
                                                   Defendants.
                                        19                                             Complaint Filed:   November 6, 2020
                                                                                       Date Removed:      December 31, 2020
                                        20                                             Trial Date:        None Set
                                        21
                                                      TO THE HONORABLE COURT AND ALL PARTIES AND THEIR
                                        22
                                             ATTORNEYS OF RECORD:
                                        23
                                                     PLEASE TAKE NOTICE that Defendant 3M Company has reached an
                                        24
                                             agreement with Plaintiffs to settle this matter. The documentation has not yet
                                        25
                                             been completed.
                                        26
                                        27
                                        28
                                                                                      -1-                  Case No. 2:20-cv-11797-MWF (MAAx)
                                                    JOINT NOTICE OF DEFENDANT 3M COMPANY’S PARTIAL RESOLUTION OF THIS MATTER
                                             116626450\V-1
                              Case 2:20-cv-11797-MWF-MAA Document 127 Filed 02/12/21 Page 2 of 3 Page ID #:2054



                                         1 Dated: February 11, 2021              Respectfully submitted,
                                         2                                       KARST & van OISTE LLP
                                         3
                                         4
                                                                                 By:
                                         5                                             George H. Kim
                                         6                                       Attorney for Plaintiffs
                                                                                 JANET CARPENTER, et al.
                                         7
                                         8
                                             Dated: February 11, 2021            Respectfully submitted,
                                         9                                       DENTONS US LLP
                                                                                 Jayme C. Long
                                        10                                       Stephanie Peatman
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                                 Samantha Fahr
                                        11                                       Emma Moralyan
         DENTONS US LLP




                                        12
            (213) 623-9300




                                                                                 By:
                                        13                                         Samantha Fahr
                                        14                                          Attorneys for Defendant
                                                                                    3M COMPANY
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                       -2-                 Case No. 2:20-cv-11797-MWF (MAAx)
                                                    JOINT NOTICE OF DEFENDANT 3M COMPANY’S PARTIAL RESOLUTION OF THIS MATTER
                                             116626450\V-1
                              Case 2:20-cv-11797-MWF-MAA Document 127 Filed 02/12/21 Page 3 of 3 Page ID #:2055



                                         1                             CERTIFICATE OF SERVICE
                                         2
                                         3 Janet E. Carpenter, et al. v. 3M Company, et al.
                                           USDC Case No. 2:20-cv-11797-MWF (MAAx)
                                         4
                                           STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         5
                                                 I am a citizen of the United States and employed in Los Angeles County,
                                         6 California. I am over the age of eighteen years and not a party to the within-titled
                                           action. My business address is 601 South Figueroa Street, Suite 2500, Los
                                         7 Angeles, California 90017.
                                         8       On February 12, 2021, I served the “JOINT NOTICE OF DEFENDANT
                                           3M COMPANY’S PARTIAL RESOLUTION OF THIS MATTER” on the
                                         9 counsel listed and by the methods indicated below:
                                        10       The following CM/ECF participants were served by electronic means through
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                           the Court's CM/ECF system on February 12, 2021.
                                        11
         DENTONS US LLP




                                        12                            SEE COURT’S SERVICE LIST
           (213) 623-9300




                                        13
                                                     SERVED BY UNITED STATES MAIL:
                                        14
                                                  On February 12, 2021, I served the following persons and/or entities at the
                                        15 last known addresses in this case by placing a true and correct copy thereof in a
                                        16 sealed envelope in the United States mail, first class, postage prepaid, and addressed
                                           as follows.
                                        17
                                                       Kenneth B Prindle
                                        18             Prindle Goetz Barnes and Reinholtz LLP
                                                       310 Golden Shore 4th Floor
                                        19             Long Beach, CA 90802
                                        20
                                                   I declare under penalty of perjury that the foregoing is true and correct, and
                                        21 that I am  employed in the office of a member of the bar of this Court at whose
                                           direction the service was made. Executed on February 12, 2021, at Los Angeles,
                                        22 California.
                                        23                                                    /s/ Ermelita P. Gonzalez
                                        24
                                                                                                 Ermelita P. Gonzalez
                                        25
                                        26
                                        27
                                        28
                                                                                       -3-                   Case No. 2:20-cv-11797-MWF (MAAx)
                                                    JOINT NOTICE OF DEFENDANT 3M COMPANY’S PARTIAL RESOLUTION OF THIS MATTER
                                             116626450\V-1
